Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 1 of 8 Page ID #:156




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   JT LEGAL GROUP, APC, et al.,                    Case No. 2:19-cv-10361-ODW (PLAx)
12                        Plaintiff,
13          v.                                       ORDER GRANTING DEFENDANTS’
                                                     MOTION TO DISMISS [13]
14   FERNANDO VEGA, et al.,
15                        Defendants.
16                                      I.    INTRODUCTION
17          Defendants Payton Kashani and Susan Ibeth Zamora Tinti move to dismiss all
18   claims against them (“Motion”). (Mot. to Dismiss (“Mot.”), ECF No. 13.) For the
19   reasons discussed below, the Court GRANTS the Motion with leave to amend.1
20                                      II.   BACKGROUND
21          Akop Jack Ter-Saakyan, an attorney, is the founder and majority owner of JT
22   Legal Group, APC (“JT Legal”) (Ter-Saakyan and JT Legal are collectively
23   “Plaintiffs”).   (See Notice of Removal Ex. A (“Compl.”) ¶¶ 5–6, ECF No. 1.)
24   Kashani, founder of Kashani Law, P.C. (“Kashani Law”), employs Fernando Vega
25   and Zamora Tinti. (Compl. ¶¶ 16–17.)
26
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 2 of 8 Page ID #:157




 1         JT Legal uses software known as Google Voice (the “Software”) to
 2   communicate with its clients.       (Compl. ¶¶ 24–25.)       These communications are
 3   monitored by case managers and used to develop JT Legal’s prelitigation strategy for
 4   their clients.   (Compl. ¶ 25.)     Moreover, the Software contains privileged and
 5   confidential information, such as the identities of its clients and details regarding their
 6   cases. (Compl. ¶ 26.) Each case manager accesses the Software using a unique
 7   username and password, which is changed immediately once the case manager’s
 8   employment ends. (Compl. ¶¶ 33–34.)
 9         Vega worked for JT Legal from January 21 to September 11, 2019, and during
10   his role as a case manager he had access to the Software. (Compl. ¶ 7.) Similarly,
11   Zamora Tinti worked for JT Legal from February 11 to November 15, 2019, and
12   during her time as a case manager she had access to the Software. (Compl. ¶ 11.)
13   Plaintiffs allege that when Vega’s employment ended, before JT Legal could change
14   Vega’s password, Vega changed it himself to gain continued access to information
15   contained on the Software.       (Compl. ¶ 38.)     Plaintiffs further allege that Vega
16   “downloaded confidential, proprietary client information after his employment
17   terminated and without authorization.” (Compl. ¶ 39.)
18         Vega and Zamora Tinti are presently case managers for Kashani Law. (Compl.
19   ¶¶ 9, 13.) Plaintiffs allege that Vega is using the data from the Software to solicit its
20   clients for Kashani Law, resulting in JT Legal’s loss of clients. (Compl. ¶¶ 39–40.)
21   Plaintiffs further allege that Zamora Tinti and Kashani “conspired with and aided and
22   abetted” Vega in misappropriating JT Legal’s privileged information.              (Compl.
23   ¶¶ 13, 16.)
24         On December 3, 2019, Plaintiffs initiated this action against Defendants
25   Kashani, Vega, Zamora Tinti, and Kashani Law. (See Compl.) Plaintiffs assert six
26   claims against all Defendants: (1) misappropriation of trade secrets; (2) unfair
27   competition; (3) intentional interference with prospective economic advantage;
28




                                                  2
Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 3 of 8 Page ID #:158




 1   (4) intentional interference with contractual relations; (5) trespass against chattels; and
 2   (6) violation of the Stored Communications Act. (Compl. at 10–17.2)
 3          Defendants Kashani Law and Vega previously moved to dismiss Ter-saakyan’s
 4   claims against them. (Mot. to Dismiss, ECF No. 9.) Defendants Zamora Tinti and
 5   Kashani also moved to dismiss JT Legal’s and Ter-saakyan’s claims. (See Mot., ECF
 6   No. 13.) In addition to the arguments discussed below, Zamora Tinti and Kashani
 7   joined Kashani Law and Vega’s prior motion seeking dismissal of Ter-saakyan’s
 8   claims.    (Mot. 10–11.)       On March 31, 2020, the Court granted dismissal of
 9   Ter-saakyan’s claims against all Defendants. (Order Granting Mot. to Dismiss, ECF
10   No. 21.) As such, only JT Legal’s claims against all Defendants remain at issue in
11   this action. Accordingly, the Court addresses only Defendants Zamora Tinti and
12   Kashani’s arguments for dismissal of JT Legal’s claims against them. (See Mot. 1.)
13                                  III.    LEGAL STANDARD
14          Under Federal Rule of Civil Procedure (“Rule”) 12(b)(6), a defendant may
15   move to dismiss “based on the lack of a cognizable legal theory or the absence of
16   sufficient facts alleged under a cognizable legal theory.”                Godecke v. Kinetic
17   Concepts, Inc., 937 F.3d 1201, 1208 (9th Cir. 2019); Fed. R. Civ. P. 12(b)(6). To
18   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
19   requirements of Rule 8(a). Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003). That
20   is, the complaint must “contain sufficient factual matter, accepted as true, to state a
21   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
22   (2009) (internal quotation marks omitted). The factual “allegations must be enough to
23   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
24   U.S. 544, 555 (2007).
25          Determining whether a complaint satisfies the notice pleading standard is a
26   “context-specific task that requires the reviewing court to draw on its judicial
27
     2
28    Plaintiffs’ causes of action pleaded in their Complaint do not match the Complaint’s caption. The
     Court lists the causes of action as pleaded.



                                                     3
Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 4 of 8 Page ID #:159




 1   experience and common sense.” Iqbal, 556 U.S. at 679. Generally, a court may
 2   “consider only allegations contained in the pleadings, exhibits attached to the
 3   complaint, and matters properly subject to judicial notice.” Swartz v. KPMG LLP,
 4   476 F.3d 756, 763 (9th Cir. 2007).         Furthermore, the court must construe the
 5   complaint in the light most favorable to the plaintiff and accept all allegations of
 6   material fact as true. AlliedSignal, Inc. v. City of Phoenix, 182 F.3d 692, 695 (9th Cir.
 7   1999). Yet, a court need not blindly accept conclusory allegations, unwarranted
 8   deductions of fact, or unreasonable inferences. Sprewell v. Golden State Warriors,
 9   266 F.3d 979, 988 (9th Cir. 2001); see Iqbal, 556 U.S. at 678 (“Threadbare recitals of
10   the elements of a cause of action, supported by mere conclusory statements, do not
11   suffice.”)
12         As a general rule, a court should freely give leave to amend a complaint that has
13   been dismissed. Fed. R. Civ. P. 15(a). However, a court may deny leave to amend
14   when “the court determines that the allegation of other facts consistent with the
15   challenged pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v.
16   Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.1986).
17                                    IV.   DISCUSSION
18         Kashani and Zamora Tinti move to dismiss JT Legal’s claims for failure to
19   allege sufficient facts to state a claim against them. (Mot. 1.) JT Legal alleges that
20   Kashani owns and operates Kashani Law, a law firm based in Century City. (Compl.
21   ¶¶ 16–17.)    JT Legal further alleges that Zamora Tinti is currently employed by
22   Kashani Law. (Compl. ¶ 13.) Beyond these identifying allegations, JT Legal fails to
23   allege specific conduct by Kashani or Zamora Tinti.           Rather, JT Legal relies
24   exclusively on theories of secondary liability and alleges that: (1) Kashani Law is the
25   alter ego of Kashani; and (2) Kashani and Zamora Tinti conspired with and aided and
26   abetted Vega in misappropriating Plaintiffs’ trade secrets and other privileged
27   information. (Compl. ¶¶ 13, 16–17.) Accordingly, the Court examines whether JT
28   Legal has sufficiently alleged facts supporting these theories so as to hold Kashani and




                                                 4
Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 5 of 8 Page ID #:160




 1   Zamora Tinti liable for the conduct of Kashani Law and Vega.
 2   A.    Alter-Ego
 3         JT Legal alleges that Kashani is merely the alter ego of Kashani Law and
 4   therefore, should be held liable for Kashani Law’s conduct. (Compl. ¶¶ 16–17.) To
 5   allege an alter ego theory, a plaintiff must first allege “such a unity of interest and
 6   ownership between the corporation and its equitable owner that the separate
 7   personalities of the corporation and the shareholder do not in reality exist.” Gerritsen
 8   v. Warner Bros. Entm’t Inc., 116 F. Supp. 3d 1104, 1136 (C.D. Cal. 2015). “Second,
 9   there must be an inequitable result if the acts in question are treated as those of the
10   corporation alone.” Id. Moreover, “[c]onclusory allegations of ‘alter ego’ status are
11   insufficient to state a claim. Rather, a plaintiff must allege specific facts supporting
12   both of the necessary elements.” Id.
13         In Gerritsen, the court listed a number of non-exclusive factors a plaintiff may
14   allege to satisfy the unity of interest prong of an alter-ego claim. Id. at 1137. Such
15   factors include the “commingling of funds and other assets” between entities; the
16   individual being “personally liable for the debts of the corporation”; and the “use of
17   one entity as a mere shell or conduit for the affairs of the other.” Id. However, JT
18   Legal fails to address any of these factors. In fact, JT alleges only that “Kashani Law
19   is a mere instrumentality or ‘alter ego’ of Kashani.” (Compl. ¶ 15.) Without more, JT
20   Legal fails to allege the specific facts necessary to raise the unity of interest prong of
21   an alter ego claim. See Cree, Inc. v. Tarr Inc., No. 17-cv-00506-GPC (NLS), 2017
22   WL 3219974, at *8 (S.D. Cal. July 28, 2017) (denying defendant’s 12(b)(6) motion in
23   part because plaintiff failed to allege sufficient facts to satisfy either prong of an alter
24   ego claim); see also Katzir’s Floor & Home Design, Inc. v. M-MLS.com, 394 F.3d
25   1143, 1149 (9th Cir. 2004) (“The mere fact of sole ownership and control does not
26   eviscerate the separate corporate identity that is the foundation of corporate law.”)
27   Therefore, JT Legal has not sufficiently pleaded an alter ego claim.
28




                                                  5
Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 6 of 8 Page ID #:161




 1   B.    Civil Conspiracy and Aiding and Abetting
 2         JT Legal also argues that Kashani and Zamora Tinti aided and abetted or
 3   conspired with Kashani Law and Vega. (See Compl. ¶¶ 13, 16.) As a general matter,
 4   civil conspiracy “is not a cause of action, but a legal doctrine that imposes liability on
 5   persons who, although not actually committing a tort themselves, share with the
 6   immediate tortfeasors a common plan or design in its perpetration.” Fireworks Lady
 7   & Co., LLC v. Firstrans Int’l Co., No. CV 18-10776-CJC (MRWx), 2019 WL
 8   6448943, at *5 (C.D. Cal. Aug. 8, 2019) (quoting Applied Equip. Corp. v. Litton Saudi
 9   Arabia Ltd., 7 Cal. 4th 503, 510–11 (1994)). The elements for civil conspiracy are
10   “(a) an agreement among the alleged conspirators to commit a tortious act (formation
11   and operation of the conspiracy); (b) the tortious act(s) committed pursuant to the
12   agreement; and (c) resulting damage to the Plaintiffs.” W. Air Charter, Inc. v. Sojitz
13   Corp., No. CV 18-7361-JGB (KSx), 2019 WL 4509304, at *11 (C.D. Cal. May 2,
14   2019). Additionally, “[d]efendants must have actual knowledge a tort is planned,
15   know of its unlawful purpose, concur in the scheme, and intend to aid in the tort’s
16   commission.” McNeil v. Home Budget Loans, No. 09-cv-7588-ODW (AJWx), 2010
17   WL 1999580 at *5 (C.D. Cal. May 13, 2010).
18         A claim for aiding and abetting may be supported by allegations that the
19   defendant acted in one of two ways. First, a plaintiff may allege that the defendant
20   “(a) knows the other’s conduct constitutes a breach of duty and gives substantial
21   assistance or encouragement to the other to so act . . . .” Hiossen, Inc. v. Kim, No. CV
22   16-01579-SJO (MRWx), 2016 WL 10987365, at *17 (C.D. Cal. Aug. 17, 2016)
23   (quoting Saunders v. Superior Court, 27 Cal. App. 4th 832, 846 (1994)).
24   Alternatively, a plaintiff may allege that the defendant “(b) gives substantial assistance
25   to the other in accomplishing a tortious result and the person’s own conduct,
26   separately considered, constitutes a breach of duty to the third person.” Id. Moreover,
27   aiding and abetting liability requires a finding of actual knowledge. In re First All.
28   Mortg. Co., 471 F.3d 977, 993 (9th Cir. 2006).




                                                 6
Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 7 of 8 Page ID #:162




 1         Here, aside from the conclusory statements that Kashani and Zamora Tinti
 2   conspired with and aided and abetted Vega in misappropriating its trade secrets, JT
 3   Legal fails to allege any facts consistent with the elements of either theory. (Compl.
 4   ¶¶ 13, 16.) For one, there are no allegations that either Kashani or Zamora Tinti had
 5   actual knowledge of Vega’s conduct, a necessary element for both civil conspiracy
 6   and aiding and abetting claims. Moreover, JT Legal does not allege that Kashani or
 7   Zamora Tinti agreed with Vega to carry out his alleged misconduct. See McNeil, 2010
 8   WL 1999580, at *6 (dismissing civil conspiracy claim because plaintiff failed to
 9   allege any facts to support civil conspiracy claim). Likewise, JT Legal’s complaint
10   lacks any allegations that Kashani or Zamora Tinti substantially assisted Vega in his
11   alleged misconduct. See Roe v. Rialto Unified Sch. Dist., No. EDCV 19-863-JGB
12   (SPx), 2019 WL 6520048, at *5 (C.D. Cal. Aug. 22, 2019) (dismissing aiding and
13   abetting claim because the plaintiff failed to provide any factual allegations to support
14   legal conclusion that defendant “aided and abetted” alleged misconduct).
15   Accordingly, the Court finds JT Legal’s allegations insufficient as to Kashani and
16   Zamora Tinti to support either civil conspiracy or aiding and abetting.
17         JT Legal fails to allege sufficient facts to support secondary liability under alter
18   ego, civil conspiracy, or aiding and abetting theories.           As such, the Court
19   DISMISSES JT Legal’s complaint as to Kashani and Zamora Tinti. As JT Legal may
20   be able to cure these deficiencies with allegations of additional conduct, dismissal is
21   with leave to amend.
22
23
24
25
26
27
28




                                                 7
Case 2:19-cv-10361-ODW-PLA Document 22 Filed 04/15/20 Page 8 of 8 Page ID #:163




 1                                   V.    CONCLUSION
 2         For the reasons stated above, the Court GRANTS the motion to dismiss JT
 3   Legal’s claims against Kashani and Zamora Tinti with leave to amend. (ECF No. 13.)
 4   JT Legal may amend as stated above by April 28, 2020. Should JT Legal fail to
 5   amend, Defendants Zamora Tinti and Kashani shall be dismissed with prejudice.
 6         Defendants Kashani Law and Vega shall answer JT Legal’s amended
 7   complaint, if filed, within fourteen days of the date of its filing. Should JT Legal not
 8   file an amended complaint by April 28, 2020, Kashani Law and Vega shall answer the
 9   operative complaint by May 12, 2020.
10
11         IT IS SO ORDERED.
12
13         April 15, 2020
14
15                                ____________________________________
16                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                8
